MEMORANDUM OF DECISION.
Lloyd G. Bacon appeals the judgment of the Superior Court (Cumberland County; McKinley, J.) denying his petition for post-conviction review. Bacon has not shown that his M.R.Crim.P. 11 proceeding was inadequate and he has failed to carry the burden of showing that his guilty plea was defective. See Littlefield v. State, 429 A.2d 1006, 1009 (Me.1981). The Superior Court found that his plea was not the result of ineffective assistance of counsel. That finding is not clearly erroneous. Therefore, the plea constituted a waiver of all defenses except lack of jurisdiction or insufficiency of the indictment.
The entry is: Judgment affirmed.
All concurring.